Title: From Thomas Jefferson to Richard Claiborne, 23 May 1781
From: Jefferson, Thomas
To: Claiborne, Richard


        
          Sir
          Charlottesville May 23d. 1781
        
        Your letters of the 18th and 19th inst. came to hand yesterday. Experience has for some time past convinced the Council that as the mode of acquiring waggons, horses &c. by Impress is the most irritating, so it is the most expensive which can be adopted. They therefore have generally meant to discontinue Impresses and to have purchases made wherever a delay can be admitted. And indeed it is questionable where necessity obliges the public to have an article on the spot whether any price which the owner would ask to part with it voluntarily would not be less than appraisers would rate it at.
        In answer therefore to your Letter I can only advise your procuring the necessaries required by purchase. In a conversation which I had with Mr. Lyne, I mentioned the necessity of paying your Warrants as quickly as possible. He was sensible of it and I can say will pay it as soon as he has as much money. I am with much respect Sir your obt. servant,
        
          Th: Jefferson
        
      